DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2006/0055742 (“Yokouchi”).
Claim 1
Yokouchi discloses a liquid ejecting head comprising: a nozzle plate on which a first nozzle row including a first nozzle ejecting a liquid and a second nozzle row including a second nozzle ejecting a liquid are formed (Fig. 6, nozzle plate 94); a flow path forming substrate on which a first pressure generation chamber communicating with the first nozzle and a second pressure generation chamber communicating with the second nozzle are formed (paragraph [0134]); a vibration plate that is formed on one surface side of the flow path forming substrate (diaphragm 56); a first piezoelectric element that is provided on the vibration plate at a position corresponding to the first pressure generation chamber (Fig. 6, left hand side piezoelectric element 58); a second piezoelectric element that is provided on the vibration plate at a position 

Claim 2
Yokouchi discloses the liquid ejecting head according to Claim 1, wherein the drive circuit is disposed in the space without being adhered to the flow path member (Fig. 6, drive circuit 92 is not directly adhered to flow path member 96).  

Claim 3
Yokouchi discloses the liquid ejecting head according to Claim 1, wherein the hole portion is a recessed portion provided in the flow path member (Fig. 6, opening 53b).  

Claim 4
Yokouchi discloses the liquid ejecting head according to Claim 1, 60 wherein the hole portion is a through-hole penetrating the flow path member in a lamination direction of the flow path member and the protective substrate (Fig. 6, opening 53b).    

Claim 5
Yokouchi discloses the liquid ejecting head according to Claim 1, wherein an end portion of a side wall of the hole portion is located outside the drive circuit (Fig. 6, opening 53b).    

Claim 6
Yokouchi discloses the liquid ejecting head according to Claim 1, wherein surface roughness of the side wall of the hole portion is larger than surface roughness of an adhesive surface to the protective substrate, to which the hole portion of the flow path member is open (paragraph [0156]).  

Claim 8
Yokouchi discloses the liquid ejecting head according to Claim 1, wherein a thickness of the drive circuit is thicker than61 that of the protective substrate (Fig. 6, paragraph [0124]).  

Claim 9
Yokouchi discloses the liquid ejecting head according to Claim 1, wherein, in the flow path member, a portion where the first flow path is formed and adhered to the protective 

Claim 10
Yokouchi discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to Claim 1 (Yokouchi, Figs. 1 and 6).    

Claim 11
Yokouchi discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to Claim 2 (Yokouchi, Figs. 1 and 6).    

Claim 12
Yokouchi discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to Claim 3 (Yokouchi, Figs. 1 and 6).   

Claim 13
Yokouchi discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to Claim 4 (Yokouchi, Figs. 1 and 6).    

Claim 14
Yokouchi discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to Claim 5 (Yokouchi, Figs. 1 and 6).   62  

Claim 15
Yokouchi discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to Claim 6 (Yokouchi, Figs. 1 and 6).    

Claim 17
Yokouchi discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to Claim 8 (Yokouchi, Figs. 1 and 6).    

Claim 18
Yokouchi discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to Claim 9 (Yokouchi, Figs. 1 and 6).  

Claim 19
Yokouchi discloses a piezoelectric device which is used in a liquid ejecting head, comprising: a flow path forming substrate on which a first recessed portion and a second recessed portion are formed (paragraph [0134]); a vibration plate that is formed on one surface side of the flow path forming substrate (diaphragm 56); a first piezoelectric element that is provided on the vibration plate at a position corresponding to the first recessed portion (Fig. 6, left hand side piezoelectric element 58); 63 a second piezoelectric element that is provided on the vibration plate at a position corresponding to the second recessed portion (Fig. 6, right hand side piezoelectric element 58); a protective substrate that is bonded to the one surface side of the flow path forming substrate (protective substrate 97); a flow path member that is adhered to a side of the protective substrate opposite to the flow path forming substrate via an adhesive (flow path .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2006/0055742 (“Yokouchi”) in view of U.S. Patent Pub. 2015/0328896 (“Kato”).
Claim 7
Yokouchi discloses the liquid ejecting head according to Claim 1.
Yokouchi discloses a hole portion but does not appear to explicitly disclose wherein the side wall of the hole portion is inclined so that an opening of the hole portion is widened toward the drive circuit with respect to the lamination direction of the flow path member and the protective substrate.  
Kato discloses a hole portion which is widening toward a drive circuit (Figs. 5B and 5C widen at area 19 towards actuator 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated disclose wherein the side wall of the hole portion is inclined so that an opening of the hole portion is widened toward the drive circuit with respect to the lamination direction of the flow path member and the protective substrate, as disclosed by Kato, into the device of Yokouchi, for the purpose of reducing an obstacle in a flow of liquid (Kato, paragraph [0033]).

Claim 16
Yokouchi in view of Kato discloses a liquid ejecting apparatus comprising: the liquid ejecting head according to Claim 7 (Yokouchi, Figs. 1 and 6).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853